OPINION — AG — THE RULE ANNOUNCED IN OPINION NO. AUGUST 6, 1952 WILL NOT BE APPLICABLE THERETO AND THAT HENCE SAID ELECTOR MAY SO REGISTER REGARDLESS (OPINION WITHDRAWN, OVERRULED) AS TO CHANGE IN POLITICS. OF COURSE, ANY QUALIFIED ELECTOR WHO HAS NOT HERETOFORE REGISTERED MAY REGISTER DURING ANY REGULAR REGISTRATION PERIOD IN THE PARTY OF HIS CHOICE. HOWEVER, IF A QUALIFIED ELECTOR: (1) RE REGISTERS DURING THE RE REGISTRATION PERIOD BEGINNING MARCH 1, 1954 AND ENDING MARCH 31, 1954, AS PROVIDED IN THE FIRST OR UNQUOTED OF SECT. 1 OR (2) REGISTERS IN THE MANNER SET FORTH IN EITHER OF THE TWO PROVISIONS OR IN EITHER THE LAST OF THE TWO SENTENCES OF SAID SECT. (3) REGISTERS FOR THE FIRST TIME ON OR AFTER MARCH 1, 1954 . . . THEREAFTER CHANGES HIS POLITICAL PARTY AND DESIRES TO REGISTER IN THE PARTY OF HIS CHOICE, SAID ELECTOR WILL BE SUBJECT TO THE RULE ANNOUNCED IN OUR AUGUST 16, 1952 OPINION AND HENCE MAY NOT REGISTER IN THE NEW PARTY OF HIS CHOICE DURING THE "NINETY DAY PERIOD WHICH IMMEDIATELY PRECEDES A GENERAL PRIMARY ELECTION (MEANING A REGULAR PRIMARY ELECTION, SUCH AS REFERRED TO IN 26 Ohio St. 113 [26-113]) (CHANGES POLITICAL PARTY, POLITICAL) CITE: 26 Ohio St. 78 [26-78], 26 Ohio St. 94.1 [26-94.1], 26 Ohio St. 113 [26-113] (FRED HANSEN)